Citation Nr: 0809682	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  03-27 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hepatitis B and C.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to December 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.

The veteran also initiated appeals as to claims of service 
connection for diabetes mellitus, asthma, and a left hip 
disorder.  In his July 2003 Substantive Appeal, however, he 
limited his appeal to the claims of service connection for 
hepatitis B and C and a left hip disorder.  Also, the claim 
of service connection for a left hip disorder was granted in 
a December 2004 rating decision.  The hepatitis claim thus 
remains the only issue on appeal.


FINDING OF FACT

The veteran's claimed hepatitis B and C have been directly 
associated with intravenous drug use, without credible 
evidence of a non-willful misconduct cause; he has denied any 
high-risk sexual activity, blood transfusions, or 
occupational exposure.


CONCLUSION OF LAW

Hepatitis B and C were not incurred in or aggravated by 
service, other than for reason of willful misconduct.  
38 U.S.C.A. §§ 105, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.159, 3.301, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), revs' on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
June 2002.  As this letter was issued prior to the appealed 
rating decision, this case raises no procedural concerns in 
view of the Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Such notification 
was provided in April 2006.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also notes that the veteran 
has been afforded a comprehensive VA examination in 
conjunction with this appeal, addressing the disorders at 
issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including cirrhosis of the 
liver, may be presumed to have been incurred during service 
if manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Compensation shall not be paid if the claimed disability or 
death was the result of the person's own willful misconduct 
or abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105; 38 
C.F.R. §§ 3.1(n), 3.301(c).  But see Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001) (a veteran could receive 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, a veteran's service-
connected disability).

The Board has reviewed the veteran's service medical records 
and notes that his September 1976 examination report 
indicates two tattoos that were not noted on two prior 
examination reports, one of which is undated and the other of 
which dates from December 1974.  These records do not 
document any liver dysfunction or blood transfusions during 
service.

Following service, VA treatment records from August 1996 
indicate a history of hepatitis C, although liver and spleen 
imaging from that month was within normal limits.  The 
veteran underwent a liver biopsy in August 2000, with a 
preoperative diagnosis of hepatitis B and C noted.  A 
February 2002 private consultation form indicates a diagnosis 
of hepatitis C virus and alcoholic liver disease, while a 
June 2002 private clinic note confirms a diagnosis of 
hepatitis C.

In his July 2003 Substantive Appeal, the veteran's commentary 
regarding his hepatitis claim reflects that he was an 
intravenous drug user during service and that he was also 
addicted to pain medication after a knee injury.  He further 
indicated prior alcohol use.  He did not assert any other 
causal factors for hepatitis B and C.

The veteran underwent a VA examination in December 2003, 
during which he reported jaundice in 1974 and a liver biopsy 
in 1997 which showed fibrosis.  He also reported a history of 
getting a tattoo and of intravenous drug use (heroin).  At 
the same time, he denied any high-risk sexual activity, blood 
transfusions, or occupational exposure.  He also noted that 
he used to drink alcohol but stopped in 1996.

Following laboratory studies, the examiner rendered a 
diagnosis of hepatitis B and C, with laboratory findings of 
hepatitis C.  The examiner noted that the veteran, in 1974, 
had jaundice and had a workup done which showed hepatitis B 
and C.  The examiner found it "more likely than not" that 
hepatitis was acquired from intravenous drug use.  However, 
the examiner further stated that "[t]here is also some 
possibility that touring of the army duty is also the 
cause," as "both are known causes of hepatitis B and C."

In the present case, the veteran has not asserted any 
possible factors for hepatitis B and C other than substance 
abuse, particularly intravenous drug use.  This is indicated 
in both his July 2003 Substantive Appeal and his December 
2003 VA examination report.  Notably, he has denied any high-
risk sexual activity, blood transfusions, or occupational 
exposure.  The examiner directly linked hepatitis to 
intravenous drug use but raised "some possibility" of the 
veteran's tour of duty being the cause.  Given that the 
veteran has denied high-risk sexual activity, blood 
transfusions, and occupation exposure and has not suggested 
that hepatitis is linked to getting tattoos, however, the 
Board does not find the notion of "touring of the army 
duty" as a cause of hepatitis B or C to be credible.  See 
also Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion 
expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish a causal relationship); 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's 
statement framed in terms such as "could have been" is not 
probative).  

Having reached this determination, the Board finds no basis 
for finding that the veteran's hepatitis B and C were 
incurred in or aggravated by service for any reason other 
than substance abuse, which constitutes willful misconduct 
under 38 U.S.C.A. §§ 105 and 38 C.F.R. §§ 3.1(n) and 
3.301(c).  

The Board further notes that, in this instance, the veteran 
has not been shown to possess the requisite medical training, 
expertise, or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for hepatitis B and C, 
and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).




ORDER

Service connection for hepatitis B and C is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


